The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 April 6, 2015 Securities and Exchange Commission Division of Investment Management Judiciary Plaza 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Riders to Joint Insured Bonds for Registered Management Investment Companies within the Lincoln National Group of Companies- Pursuant to Rule 17g-1 under the Investment Company Act of 1940 (the “ACT”). Ladies and Gentlemen: Pursuant to paragraph “g” of Rule 17g-1, the following registered investment company within the Lincoln National Group of Companies hereby files with the Securities and Exchange Commission certain information concerning its bonding coverage for larceny/embezzlement, as required by Section 17 of the ACT: Name of Investment Company Lincoln Advisors Trust (“33” Act File Number: 333-175622, “40” Act File Number: 811-22583) This filing contains the following attachments: A. A copy of the current bonds; B. A copy of the resolution of a majority of the Trustees of each Fund including a majority of Trustees who are not ‘interested persons’ approving the type, form and coverage of the bonds, and the portion of the premium to be paid by those Funds; C. A statement showing the amount of the single insured bond which each Fund would have provided and maintained, had it not been named as an insured under joint insured bonds; D. A statement as to the period for which premiums will be paid (coverage commenced under the current Bond on February 1, 2015). E. A copy of the agreement pursuant to rule 17g-1 under the investment company Act of 1940. Sincerely, /s/ William P. Flory, Jr. William P. Flory, Jr. Chief Accounting Officer ITEM A INVESTMENT COMPANY BOND GREAT AMERICAN INSURANCE COMPANY (A Stock Insurance Company, Herein Called the Underwriter) INSURED COPY 585-87-03 - 06 DECLARATIONS Bond No.585-87-03 - 06 Item 1.Name of Insured (herein called Insured): Lincoln Variable Insurance Products Trust (LVIPT) and Lincoln Advisors Trust (LAT) Principal Address: 1300 South Clinton Street Fort Wayne, IN 46802 Item 2.Bond Period from 12:01 a.m. 02/01/2015 to 12:01 a.m. 10/30/2015 the effective date of the termination or cancellation of this bond, standard time at the Principal Address as to each of said dates. Item 3.Limit of Liability- Subject to Sections 9, 10 and 12 hereof, Amount applicable to Limit of Liability Deductible Insuring Agreement (A)-FIDELITY $- Insuring Agreement (B)-ON PREMISES $ 50,000 Insuring Agreement (C)-IN TRANSIT $ 50,000 Insuring Agreement (D)-FORGERY OR ALTERATION $ 50,000 Insuring Agreement (E)-SECURITIES $ 50,000 Insuring Agreement (F)-COUNTERFEIT CURRENCY $ 50,000 Insuring Agreement (G)-STOP PAYMENT Insuring Agreement (H)-UNCOLLECTIBLE ITEMS OF DEPOSIT Insuring Agreement (I)-AUDIT EXPENSE Insuring Agreement (J)-TELEFACSIMILE TRANSMISSIONS $ 50,000 Insuring Agreement (K)-UNAUTHORIZED SIGNATURES Optional Insuring Agreement and Coverages Insuring Agreement (L)-COMPUTER SYSTEMS $ 50,000 Insuring Agreement (M)-AUTOMATED PHONE SYSTEMS If "Not Covered" is inse1ted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4.Offices or Premises Covered-Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A.All the Insured's offices or premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows:N/A Item 5.The liability of the Underwriter is subject to the terms of the following riders attached hereto:Riders No.1, 2, 3, 4, 5, 6, and 7 Item 6.The Insured by the acceptance of this bond gives to the Underwriter terminating or cancelling prior bond(s) or policy(ies) No.(s)585-87-03- 04 such termination or cancellation to be effective as of the time this bond becomes effective. ITEM B LINCOLN VARIABLE INSURANCE PRODUCTS TRUST LINCOLN ADVISORS TRUST Board of Trustees Meeting January 26, 2015 Resolution No. 1 Extension of Joint Fidelity Bond Coverage WHEREAS, The Boards of Trustees of Lincoln Variable Insurance Products Trust (“LVIP”) and Lincoln Advisors Trust (“LAT”) (such boards, collectively, the “Board”) determined on January 23, 2014 that it was in the best interest of LVIP and LAT (collectively, the “Trusts” and, each, a “Trust”) and each series of each Trust (each such series, a “Fund”) to participate in coverage under a joint fidelity bond issued by Great American Insurance Company (the “Bond”); WHEREAS, The Board, including a majority of those Trustees who are not “interested persons” of the Trusts within the meaning of such term as set forth in Section 2(a)(19) of the Investment Company Act of 1940 (collectively, the “Independent Trustees”), approved on January 23, 2014 the amount, type, form, and coverage of the Bond for the period from February 1, 2014 through January 31, 2015; WHEREAS, Management has recommended that the Bond be extended through October 31, 2015; and WHEREAS, The Board, in evaluating the Bond and each Fund’s premium allocation, has considered all relevant factors, including without limitation: (a) the value of the aggregate assets of the Funds, (b) the type and terms of the arrangements made for the custody and safekeeping of such assets, (c) the nature of the securities and other assets in the Funds’ respective portfolios, (d) the number of other parties named as insureds, (e) the nature of the business activities of such other parties, (f) the amount of the Bond, (g) the amount of the premium for the Bond, (h) the ratable allocation of the premium among all parties named as insureds, and (i) the extent to which the share of the premium allocated to each Fund is less than the premium which such Fund would have had to pay if it had provided and maintained a single insured bond. NOW, THEREFORE, BE IT RESOLVED, That the Board hereby determines that it is in the best interest of each Trust and each Fund to participate in the extension of the coverage under the Bond and that the proposed premium allocation to each Trust and each Fund is fair and reasonable based upon all relevant factors; RESOLVED FURTHER, That the Board, including a majority of the Independent Trustees, hereby approves the amount, type, form, and coverage of the Bond and the portion of the premium to be paid by each Trust and each Fund, effective February 1, 2015; RESOLVED FURTHER, That the officers of each Trust be and hereby are authorized and directed to cause such Trust and its Funds to participate, effective February 1, 2015, in the Bond in the aggregate amount of $3,500,000; and RESOLVED FURTHER, That the officers of each Trust be and hereby are authorized and directed to sign the agreement, to make the filings, and to give the notices, required of such Trust by Rule 17g-1 under the Investment Company Act of 1940. LINCOLN VARIABLE INSURANCE PRODUCTS TRUST LINCOLN ADVISORS TRUST Board of Trustees Special Meeting January 26, 2015 Resolution No. 2 Approval of Fund Name Changes WHEREAS, Management of LVIP and LAT (collectively, the “Trusts”) recommends that the Trusts’ Boards of Trustees approve new names for the Managed Risk Funds and the RPM Funds (individually, each a “Fund”). NOW, THEREFORE, BE IT RESOLVED, That the name of each Fund be changed effective May 1, 2015, as presented on the following page in Schedule A to this resolution; and RESOLVED FURTHER, That the officers of LVIP and LAT be and hereby are authorized, on behalf of LVIP and LAT, to take such further actions as they deem necessary or appropriate to give effect to the foregoing resolution. Current Fund Name New Fund Name Presented at December Board Meeting New Fund Name for May 1, 2015 LVIP Delaware Growth & Income Fund LVIP Dimensional Core 1 Fund LVIP Dimensional U.S. Core Equity 1 Fund LVIP Dimensional Core 2 Fund LVIP Dimensional U.S. Core Equity 2 Fund LVIP Dimensional International Core Fund LVIP Dimensional International Core Equity Fund LVIP Managed Risk American Balanced Allocation Fund LVIP American Global Balanced Allocation Managed Risk Fund LVIP Managed Risk American Growth Allocation Fund LVIP American Global Growth Allocation Managed Risk Fund LVIP Managed Risk Profile Conservative Fund LVIP Global Conservative Allocation Managed Risk Fund LVIP Managed Risk Profile Growth Fund LVIP Global Growth Allocation Managed Risk Fund LVIP Managed Risk Profile Moderate Fund LVIP Global Moderate Allocation Managed Risk Fund LVIP Managed Risk Profile US Allocation Fund LVIP U.S. Growth Allocation Managed Risk Fund LVIP American Century VP Mid Cap Value RPM Fund LVIP American Century VP Mid Cap Value Managed Volatility Fund LVIP BlackRock Emerging Markets RPM Fund LVIP BlackRock Emerging Markets Managed Volatility Fund LVIP BlackRock Equity Dividend RPM Fund LVIP BlackRock Equity Dividend Managed Volatility Fund LVIP BlackRock Global Allocation V.I. RPM Fund LVIP BlackRock Global Allocation V.I. Managed Volatility Fund LVIP ClearBridge Variable Appreciation RPM Fund LVIP ClearBridge Variable Appreciation Managed Volatility Fund LVIP Columbia Small-Mid Cap Growth RPM Fund LVIP Ivy Mid Cap Growth RPM Fund LVIP Ivy Mid Cap Growth Managed Volatility Fund LVIP Dimensional Non-U.S. Equity RPM Fund LVIP Dimensional International Core RPM Fund LVIP Dimensional International Core Equity Managed Volatility Fund LVIP Dimensional U.S. Equity RPM Fund LVIP Dimensional Core 2 RPM Fund LVIP Dimensional U.S. Core Equity 2 Managed Volatility Fund LVIP Franklin Mutual Shares VIP RPM Fund LVIP Franklin Mutual Shares VIP Managed Volatility Fund LVIP Invesco Diversified Equity-Income RPM Fund LVIP Invesco Diversified Equity-Income Managed Volatility Fund LVIP Invesco V.I. Comstock RPM Fund LVIP Invesco V.I. Comstock Managed Volatility Fund LVIP JPMorgan Mid Cap Value RPM Fund LVIP JPMorgan Mid Cap Value Managed Volatility Fund LVIP MFS International Growth RPM Fund LVIP MFS International Growth Managed Volatility Fund LVIP Multi-Manager Global Equity RPM Fund LVIP Multi-Manager Global Equity Managed Volatility Fund LVIP SSgA Global Tactical Allocation RPM Fund LVIP SSgA Global Tactical Allocation Managed Volatility Fund LVIP SSgA International RPM Fund LVIP SSgA International Managed Volatility Fund LVIP SSgA Large Cap RPM Fund LVIP SSgA Large Cap Managed Volatility Fund LVIP SSgA Small-Cap RPM Fund LVIP SSgA Small-Cap Managed Volatility Fund LVIP Templeton Growth RPM Fund LVIP Templeton Growth Managed Volatility Fund LVIP UBS Large Cap Growth RPM Fund LVIP UBS Large Cap Growth Managed Volatility Fund LVIP VIP Contrafund® RPM Portfolio LVIP VIP Contrafund® Managed Volatility Portfolio LVIP VIP Mid Cap RPM Portfolio LVIP VIP Mid Cap Managed Volatility Portfolio LVIP ClearBridge Large Cap RPM Fund LVIP ClearBridge Large Cap Managed Volatility Fund LVIP BlackRock U.S. Opportunities RPM Fund LVIP BlackRock U.S. Opportunities Managed Volatility Fund LINCOLN VARIABLE INSURANCE PRODUCTS TRUST (LVIP Dimensional Core 1 Fund) Board of Trustees Meeting January 26, 2015 Resolution No. 3 Approval of Change to Investment Objective WHEREAS, The investment objective of the LVIP Dimensional Core 1 Fund (formerly the LVIP Delaware Growth and Income Fund) (the “Fund”) is “to maximize long-term capital appreciation” (the “Existing Objective”); WHEREAS, The Board of Trustees of LVIP (the “LVIP Board”), including a majority of the Independent Trustees, has considered a memorandum prepared by Funds Management recommending that such investment objective be changed so as to read: “to seek long-term capital appreciation” (the “New Objective”); WHEREAS, The Existing Objective may be changed without shareholder approval because the Existing Objective is non-fundamental, as noted in the Fund’s Prospectus; and WHEREAS, The LVIP Board has determined that the New Objective is in the best interest of the Fund and its shareholders. NOW, THEREFORE, BE IT RESOLVED, That the New Objective, as presented to the LVIP Board at this meeting, be and hereby are approved; RESOLVED FURTHER, That the officers of LVIP be and hereby are authorized, on behalf of the Fund, to prepare and make the necessary filings with the Securities and Exchange Commission to implement the New Objective; RESOLVED FURTHER, That the officers of LVIP be and hereby are authorized, on behalf of the Fund, to prepare and mail to shareholders, at least sixty days’ prior to effectiveness, notice of the New Objective; and RESOLVED FURTHER, That the officers of LVIP be and hereby are authorized, on behalf of LVIP, to take such further actions as they deem necessary or appropriate to give effect to the foregoing resolutions. ATTACHMENT 1 *If each fund were *If each fund were covered as a separate covered as a separate entity: entity: The following table lists all the funds covered under the bond, their gross assets as of 12/31/2014, and the minimum bond required for each fund along with the total of such minimum requirement. Gross Asset Range in Millions Proposed Gross Assets For Minimum Minimum Bonds Lincoln Variable Insurance Products Trust (LVIPT) 12/31/2014 Bond Required Required LVIP Delaware Foundation Moderate Allocation Fund 100,000,000 to 150,000,000 LVIP Delaware Social Awareness Fund 750,000,000 to 1,000,000,000 LVIP Money Market Fund 750,000,000 to 1,000,000,000 LVIP Delaware Foundation Conservative Allocation Fund 250,000,000 to 500,000,000 LVIP Delaware Growth and Income Fund 1,000,000,000 to 1,500,000,000 LVIP Delaware Bond Fund Over 2,000,000,000 LVIP Delaware Special Opportunities Fund 500,000,000 to 750,000,000 LVIP BlackRock Equity Dividend RPM Fund 750,000,000 to 1,000,000,000 LVIP T. Rowe Price Structured Mid-Cap Growth Fund 500,000,000 to 750,000,000 LVIP UBS Large Cap Growth RPM Fund 500,000,000 to 750,000,000 LVIP Delaware Foundation Aggressive Allocation Fund 150,000,000 to 250,000,000 LVIP Mondrian International Value Fund 1,000,000,000 to 1,500,000,000 LVIP Managed Risk Profile Moderate Fund Over 2,000,000,000 LVIP Managed Risk Profile Conservative Fund 1,000,000,000 to 1,500,000,000 LVIP Managed Risk Profile Growth Fund Over 2,000,000,000 LVIP SSgA Global Tactical Allocation RPM Fund 1,000,000,000 to 1,500,000,000 LVIP Capital Growth Fund 250,000,000 to 500,000,000 LVIP MFS International Growth Fund 750,000,000 to 1,000,000,000 LVIP Columbia Small-Mid Cap Growth RPM Fund 250,000,000 to 500,000,000 LVIP Mid-Cap Value Fund 150,000,000 to 250,000,000 LVIP SSgA S&P 500 Index Fund Over 2,000,000,000 LVIP SSgA Small Cap Index Fund 1,000,000,000 to 1,500,000,000 LVIP JPMorgan Mid Cap Value RPM Fund 250,000,000 to 500,000,000 LVIP T. Rowe Price Growth Stock Fund 250,000,000 to 500,000,000 LVIP MFS Value Fund 1,000,000,000 to 1,500,000,000 LVIP Templeton Growth RPM Fund 750,000,000 to 1,000,000,000 LVIP Managed Risk Profile 2010 Fund 35,000,000 to 50,000,000 LVIP Managed Risk Profile 2020 Fund 150,000,000 to 250,000,000 LVIP Managed Risk Profile 2030 Fund 150,000,000 to 250,000,000 LVIP Managed Risk Profile 2040 Fund 100,000,000 to 150,000,000 LVIP Managed Risk Profile 2050 Fund 20,000,000 to 25,000,000 LVIP Baron Growth Opportunities Fund 500,000,000 to 750,000,000 LVIP SSgA International Index Fund Over 2,000,000,000 LVIP SSgA Bond Index Fund Over 2,000,000,000 LVIP SSgA Large Cap 100 Fund 1,000,000,000 to 1,500,000,000 LVIP SSgA Small-Mid Cap 200 Fund 150,000,000 to 250,000,000 LVIP SSgA Developed International 150 Fund 750,000,000 to 1,000,000,000 LVIP SSgA Emerging Markets 100 Fund 500,000,000 to 750,000,000 LVIP Clarion Global Real Estate Fund 500,000,000 to 750,000,000 LVIP Global Income Fund 1,000,000,000 to 1,500,000,000 LVIP Blackrock Inflation Protected Bond Fund 1,000,000,000 to 1,500,000,000 LVIP Delaware Diversified Floating Rate Fund 1,000,000,000 to 1,500,000,000 LVIP JPMorgan High Yield Fund 500,000,000 to 750,000,000 LVIP American Global Growth Fund 75,000,000, to 100,000,000 LVIP American Global Small Capitalization Fund 50,000,000 to 75,000,000 LVIP American Growth Fund 250,000,000 to 500,000,000 LVIP American Growth-Income Fund 250,000,000 to 500,000,000 LVIP American International Fund 100,000,000 to 150,000,000 LVIP American Balanced Allocation Fund 750,000,000 to 1,000,000,000 LVIP American Growth Allocation Fund 750,000,000 to 1,000,000,000 LVIP American Income Allocation Fund 150,000,000 to 250,000,000 LVIP SSgA Conservative Index Allocation Fund 75,000,000, to 100,000,000 LVIP SSgA Conservative Structured Allocation Fund 150,000,000 to 250,000,000 LVIP SSgA Moderately Aggressive Structured Allocation Fund 250,000,000 to 500,000,000 LVIP SSgA Moderately Aggressive Index Allocation Fund 150,000,000 to 250,000,000 LVIP SSgA Moderate Index Allocation Fund 150,000,000 to 250,000,000 LVIP SSgA Moderate Structured Allocation Fund 750,000,000 to 1,000,000,000 LVIP Vanguard Domestic Equity ETF Fund 150,000,000 to 250,000,000 LVIP Vanguard International Equity ETF Fund 100,000,000 to 150,000,000 LVIP Dimensional US Equity RPM Fund 250,000,000 to 500,000,000 LVIP Dimensional Non-US Equity RPM Fund 150,000,000 to 250,000,000 LVIP Dimensional/Vanguard Total Bond Fund 250,000,000 to 500,000,000 LVIP Managed Risk American Balanced Allocation Fund 1,500,000,000 to 2,000,000,000 LVIP Managed Risk American Growth Allocation Fund Over 2,000,000,000 LVIP BlackRock Emerging Markets RPM Fund 250,000,000 to 500,000,000 LVIP American Preservation Fund 250,000,000 to 500,000,000 LVIP SSgA Large Cap RPM Fund 100,000,000 to 150,000,000 LVIP SSgA Small Cap RPM Fund 75,000,000, to 100,000,000 LVIP MFS International Growth RPM Fund 75,000,000, to 100,000,000 LVIP VIP Contrafund RPM Portfolio 250,000,000 to 500,000,000 LVIP RPM BlackRock Global Allocation VI Fund 750,000,000 to 1,000,000,000 LVIP American Century VP Mid Cap Value RPM Fund 75,000,000, to 100,000,000 LVIP Clearbridge Variable Appreciation RPM Fund 50,000,000 to 75,000,000 LVIP Franklin Mutual Shares VIP RPM Fund 75,000,000, to 100,000,000 LVIP Invesco V.I. Comstock RPM Fund 75,000,000, to 100,000,000 LVIP SSgA International RPM Fund 15,000,000 to 20,000,000 LVIP Invesco Diversified Equity-Income RPM Fund 25,000,000 to 35,000,000 LVIP VIP Mid Cap RPM Portfolio 10,000,000 to 15,000,000 LVIP Multi-Manager Global Equity RPM Fund 20,000,000 to 25,000,000 LVIP AQR Enhanced Global Strategies Fund 10,000,000 to 15,000,000 LVIP BlackRock Multi-Asset Income Fund 5,000,000 to 7,500,000 LVIP Franklin Templeton Multi-Asset Opportunities Fund 10,000,000 to 15,000,000 LVIP Goldman Sachs Income Builder Fund 7,500,000 to 10,000,000 LVIP PIMCO Low Duration Bond Fund 750,000,000 to 1,000,000,000 LVIP SSgA Mid-Cap Index Fund 500,000,000 to 750,000,000 ATTACHMENT 1 *If each fund were *If each fund were covered as a separate covered as a separate entity: entity: The following table lists all the funds covered under the bond, their gross assets as of 12/31/2014, and the minimum bond required for each fund along with the total of such minimum requirement. Gross Asset Range in Millions Proposed Gross Assets For Minimum Minimum Bonds Lincoln Advisors Trust (LAT) 12/31/2014 Bond Required Required Presidential Managed Risk 2010 Fund 15,000,000 to 20,000,000 Presidential Managed Risk 2020 Fund 20,000,000 to 25,000,000 Presidential Managed Risk 2030 Fund 10,000,000 to 15,000,000 Presidential Managed Risk 2040 Fund 7,500,000 to 10,000,000 Presidential Managed Risk 2050 Fund 5,000,000 to 7,500,000 Presidential Managed Risk Moderate Fund 1,000,000 to 2,500,000 ITEM C MEMORANDUM Date: 1/20/2015 To: Jill Whitelaw Chief Counsel, Mutual Funds From: Christine Swift AVP, Litigation & Corporate Insurance Re:Renewal of Mutual Funds Bonds Below please find your consideration the terms of extension of the current Mutual Funds Bond, which is set to expire on January 31, 2015. Rather than renewing the bond for a full year on February 1, 2015, Lincoln’s bond carrier, Great American, has offered to extend the current bond until October 20, 2015.The terms of the current bond, which consists of $3.5 million in limits, would therefore continue through October 29, 2015, which corresponds with the renewal date for the Mutual Funds D&O/E&O policy.The bond would then be renewed for a full year on October 30, leading to yearly renewals on that date.The cost of the extension premium is $5,656, which is a prorated premium reflecting the length of the extension. The extension will no change the substantive coverage of the bond currently in place, and the current bond (2014-15) is attached hereto for your review.Similarly, the proposed carrier, Great American, will continue as the carrier on the extension of the bond.Great American is a strong company, with an AM Best rating of “A.” Lincoln’s broker for this bond, Marsh, has confirmed per the attached letter that the purchase of one bond to cover all of the Mutual Funds is more cost effective than purchasing separate bonds for each fund, which would result in a premium of $67,813.20. Please let me know if I can provide any further information or assistance in relation to this bond. ITEM D MARSH Mary C. Mulhern Senior Vice President Marsh USA Inc. 540 West Madison Chicago, IL60661 mary.mulhern@marsh.com www.marsh.com January 21, 2015 Ms. Christine Swift AVP, Litigation and corporate Insurance The Lincoln National Life Insurance Co. 1300 S. Clinton Street Fort Wayne, IN46802 Subject:Lincoln Funds Financial Institutions Bond Bond Period:February 1, 2015 to October 30, 2015 Dear Christine, We are pleased to present the result of our efforts for the renewal of the Lincoln Funds Bond program.As per your request, we have allocated a premium for each fund based on the gross assets and bond limit required under Rule 17g-1.We then compared this allocation premium to the premium for all the funds if they were each to purchase separate policies. Funds Gross Assets 11/30/2012 (000's) Omitted Separate Bond Premium for each Fund Bond Limit Required (Combined one Bond) Allocated Bond Premium Lincoln Variable Insurance Products Trust (LVIPT) LVIP Delaware Foundation Moderate Allocation Fund LVIP Delaware Social Awareness Fund LVIP Money Market Fund LVIP Delaware Foundation Conservative Allocation Fund LVIP Delaware Growth and Income Fund LVIP Delaware Bond Fund LVIP Delaware Special Opportunities Fund LVIP BlackRock Equity Dividend RPM Fund LVIP T. Rowe Price Structured Mid-Cap Growth Fund LVIP UBS Large Cap Growth RPM Fund LVIP Delaware Foundation Aggressive Allocation Fund LVIP Mondrian International Value Fund LVIP Managed Risk Profile Moderate Fund LVIP Managed Risk Profile Conservative Fund LVIP Managed Risk Profile Growth Fund LVIP SSgA Global Tactical Allocation RPM Fund LVIP Capital Growth Fund LVIP MFS International Growth Fund LVIP Columbia Small-Mid Cap Growth RPM Fund LVIP Mid-Cap Value Fund LVIP SSgA S&P 500 Index Fund LVIP SSgA Small Cap Index Fund LVIP JPMorgan Mid Cap Value RPM Fund LVIP T. Rowe Price Growth Stock Fund LVIP MFS Value Fund LVIP Templeton Growth RPM Fund LVIP Managed Risk Profile 2010 Fund LVIP Managed Risk Profile 2020 Fund LVIP Managed Risk Profile 2030 Fund LVIP Managed Risk Profile 2040 Fund LVIP Managed Risk Profile 2050 Fund LVIP Baron Growth Opportunities Fund LVIP SSgA International Index Fund LVIP SSgA Bond Index Fund LVIP SSgA Large Cap 100 Fund LVIP SSgA Small-Mid Cap 200 Fund LVIP SSgA Developed International 150 Fund LVIP SSgA Emerging Markets 100 Fund LVIP Clarion Global Real Estate Fund LVIP Global Income Fund LVIP Blackrock Inflation Protected Bond Fund LVIP Delaware Diversified Floating Rate Fund LVIP JPMorgan High Yield Fund LVIP American Global Growth Fund LVIP American Global Small Capitalization Fund LVIP American Growth Fund LVIP American Growth-Income Fund LVIP American International Fund LVIP American Balanced Allocation Fund LVIP American Growth Allocation Fund LVIP American Income Allocation Fund LVIP SSgA Conservative Index Allocation Fund LVIP SSgA Conservative Structured Allocation Fund LVIP SSgA Moderately Aggressive Structured Allocation Fund LVIP SSgA Moderately Aggressive Index Allocation Fund LVIP SSgA Moderate Index Allocation Fund LVIP SSgA Moderate Structured Allocation Fund LVIP Vanguard Domestic Equity ETF Fund LVIP Vanguard International Equity ETF Fund LVIP Dimensional US Equity RPM Fund LVIP Dimensional Non-US Equity RPM Fund LVIP Dimensional/Vanguard Total Bond Fund LVIP Managed Risk American Balanced Allocation Fund LVIP Managed Risk American Growth Allocation Fund LVIP BlackRock Emerging Markets RPM Fund LVIP American Preservation Fund LVIP SSgA Large Cap RPM Fund LVIP SSgA Small Cap RPM Fund LVIP MFS International Growth RPM Fund LVIP VIP Contrafund RPM Portfolio LVIP BlackRock Global Allocation V.I. RPM Fund LVIP American Century VP Mid Cap Value RPM Fund LVIP Clearbridge Variable Appreciation RPM Fund LVIP Franklin Mutual Shares VIP RPM Fund LVIP Invesco V.I. Comstock RPM Fund LVIP SSgA International RPM Fund LVIP Invesco Diversified Equity-Income RPM Fund LVIP VIP Mid Cap RPM Portfolio LVIP Multi-Manager Global Equity RPM Fund LVIP AQR Enhanced Global Strategies Fund LVIP BlackRock Multi-Asset Income Fund LVIP Franklin Templeton Multi-Asset Opportunities Fund LVIP Goldman Sachs Income Builder Fund LVIP PIMCO Low Duration Bond Fund LVIP SSgA Mid-Cap Index Fund LVIP Subtotal Lincoln Advisors Trust (LAT) Presidential Managed Risk 2010 Fund Presidential Managed Risk 2020 Fund Presidential Managed Risk 2030 Fund Presidential Managed Risk 2040 Fund Presidential Managed Risk 2050 Fund Presidential Managed Risk Moderate Fund LAT Subtotal TOTAL The total premiums paid would be $67,813.20 if each fund were to purchase their own policy.This is substantially higher than the $5,656 total premium for one bond covering the Lincoln Variable Insurance Products Trust and the Lincoln Advisors Trust.The limit of liability per loss for the bond period of February 1, 2014 through February 1, 2015 was $3,500,000 and that will be continued for the bond period of February 1, 2015 to October 30, 2015. Given the premium and broader coverage we can obtain under a single bond versus multiple bonds, and the administrative simplicity of having one bond rather than several bonds, we recommend a single bond covering all the funds.I hope this explanation addresses any questions you may have. Thank you. Kindest regards, Mary C. Mulhern Marsh Chicago cc.Jim Cook – Marsh Inc. Matt Yoder – Marsh Inc. ITEM E LINCOLN VARIABLE INSURANCE PRODUCTS TRUST LINCOLN ADVISORS TRUST AGREEMENT PURSUANT TO RULE 17g-1 UNDER THE INVESTMENT COMPANY ACT OF 1940 1. Each of Lincoln Variable Insurance Products Trust (“LVIP”) and Lincoln Advisors Trust (“LAT” and, collectively with LVIP, the “Trusts”) is a registered management investment company which has previously established the series respectively listed in Schedule A and Schedule B hereto, and each of the Trusts, on behalf of its respective series, has determined a “joint insured bond” (as defined in Rule 17g-1 under the Investment Company Act of 1940 (the “Rule”)) to be the most cost-effective method of providing the Trusts, in respect of their respective series (each such series, a “Fund”), with the protection required by the Rule. 2. The joint insured bond specified in this agreement shall be the bond bearing bond number 585-87-03-05 issued by Great American Insurance Company (such bond, as it may in the future be duly amended, endorsed, modified, supplemented, or otherwise altered, the “Bond”).Each of the Trusts may designate in writing each of its Funds as an insured party under the Bond. 3. In the event that any recovery is received under the Bond as a result of a loss sustained by any one or more of the named insureds on the Bond, each such named insured sustaining loss shall receive an equitable and proportionate share of the recovery in an amount at least equal to that which it would have received if it had provided and maintained a “single insured bond” (as defined in the Rule) with the minimum coverage required by paragraph (d)(1) of the Rule.The amount of such minimum coverage for any named insured shall be based on its gross assets as of the close of business on the Measurement Date.For purposes of this agreement, the term “Measurement Date” shall mean the last business day of the most recently completed fiscal quarter prior to the date of the determination of the adequacy of the Bond by the Trusts’ Board of Trustees. 4. The amount of the premium to be borne by each Trust shall be the aggregate amount of premium allocated to all of its Funds, and the allocation to each Fund shall be equal to the total premium payable in respect of the Bond, multiplied by a fraction whose numerator is equal to such Fund’s gross assets as of the Measurement Date (“Measurement Date Gross Assets”) and whose denominator is equal to the Measurement Date Gross Assets of all Funds of both Trusts listed on Schedule A and Schedule B and covered under the Bond. 5. This agreement may be amended in writing by an instrument signed on behalf of both Trusts; may be terminated by either Trust on not less than twelve months’ prior written notice to the other Trust; shall take effect on February 1, 2015; shall supersede all prior agreements made by the Trusts under the Rule; and shall remain in effect until duly terminated in accordance with this paragraph 5 or superseded by subsequent written agreement of the Trusts. Lincoln Variable Insurance Products Trust, on behalf of each series listed on Schedule A By: Name: Daniel R. Hayes Title: President Date: January 27, 2015 Lincoln Advisors Trust, on behalf of each series listed on Schedule B By: Name: Daniel R. Hayes Title: President Date: January 27, 2015 LINCOLN VARIABLE INSURANCE PRODUCTS TRUST SCHEDULE A LVIP American Balanced Allocation Fund LVIP American Century VP Mid Cap Value RPM Fund LVIP American Global Growth Fund LVIP American Global Small Capitalization Fund LVIP American Growth Allocation Fund LVIP American Growth Fund LVIP American Growth-Income Fund LVIP American Income Allocation Fund LVIP American International Fund LVIP American Preservation Fund LVIP AQR Enhanced Global Strategies Fund LVIP Baron Growth Opportunities Fund LVIP BlackRock Emerging Markets RPM Fund LVIP BlackRock Equity Dividend RPM Fund LVIP BlackRock Global Allocation V.I. RPM Fund LVIP BlackRock Inflation Protected Bond Fund LVIP BlackRock Multi-Asset Income Fund LVIP Capital Growth Fund LVIP Clarion Global Real Estate Fund LVIP ClearBridge Variable Appreciation RPM Fund LVIP Columbia Small-Mid Cap Growth RPM Fund LVIP Delaware Bond Fund LVIP Delaware Diversified Floating Rate Fund LVIP Delaware Foundation® Aggressive Allocation Fund LVIP Delaware Foundation® Conservative Allocation Fund LVIP Delaware Foundation® Moderate Allocation Fund LVIP Delaware Growth and Income Fund LVIP Delaware Social Awareness Fund LVIP Delaware Special Opportunities Fund LVIP Dimensional U.S. Equity RPM Fund LVIP Dimensional Non-U.S. Equity RPM Fund LVIP Dimensional/Vanguard Total Bond Fund LVIP Franklin Templeton Multi-Asset Opportunities Fund LVIP Franklin Mutual Shares VIP RPM Fund LVIP Global Income Fund LVIP Goldman Sachs Income Builder Fund LVIP Invesco V.I. Comstock RPM Fund LVIP Invesco Diversified Equity Income RPM Fund LVIP JPMorgan High Yield Fund LVIP JPMorgan Mid Cap Value RPM Fund LVIP Managed Risk American Balanced Allocation Fund LVIP Managed Risk American Growth Allocation Fund LVIP Managed Risk Profile 2010 Fund LVIP Managed Risk Profile 2020 Fund LVIP Managed Risk Profile 2030 Fund LVIP Managed Risk Profile 2040 Fund LVIP Managed Risk Profile 2050 Fund LVIP Managed Risk Profile Conservative Fund LVIP Managed Risk Profile Growth Fund LVIP Managed Risk Profile Moderate Fund LVIP MFS International Growth Fund LVIP MFS International Growth RPM Fund LVIP MFS Value Fund LVIP Mid-Cap Value Fund LVIP Mondrian International Value Fund LVIP Money Market Fund LVIP Multi-Manager Global Equity RPM Fund LVIP PIMCO Low Duration Bond Fund LVIP SSgA Bond Index Fund LVIP SSgA Conservative Index Allocation Fund LVIP SSgA Conservative Structured Allocation Fund LVIP SSgA Developed International 150 Fund LVIP SSgA Emerging Markets 100 Fund LVIP SSgA Global Tactical Allocation RPM Fund LVIP SSgA International Index Fund LVIP SSgA International RPM Fund LVIP SSgA Large Cap RPM Fund LVIP SSgA Large Cap 100 Fund LVIP SSgA Mid Cap Index Fund LVIP SSgA Moderate Index Allocation Fund LVIP SSgA Moderate Structured Allocation Fund LVIP SSgA Moderately Aggressive Index Allocation Fund LVIP SSgA Moderately Aggressive Structured Allocation Fund LVIP SSgA S&P 500 Index Fund LVIP SSgA Small-Cap Index Fund LVIP SSgA Small-Cap RPM Fund LVIP SSgA Small-Mid Cap 200 Fund LVIP T. Rowe Price Growth Stock Fund LVIP T. Rowe Price Structured Mid-Cap Growth Fund LVIP Templeton Growth RPM Fund LVIP UBS Large Cap Growth RPM Fund LVIP Vanguard Domestic Equity ETF Fund LVIP Vanguard International Equity ETF Fund LVIP VIP Contrafund® RPM Portfolio LVIP VIP Mid Cap RPM Portfolio LINCOLN ADVISORS TRUST SCHEDULE B Presidential® Managed Risk 2010 Fund Presidential® Managed Risk 2020 Fund Presidential® Managed Risk 2030 Fund Presidential® Managed Risk 2040 Fund Presidential® Managed Risk 2050 Fund Presidential® Managed Risk Moderate Fund
